Order entered August 6, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00353-CR
                             No. 05-21-00354-CR
                             No. 05-21-00355-CR

                      ARIK NYLES MAXEY, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
     Trial Court Cause No. F17-75257-M, F17-52204-M & F17-75276-M

                                   ORDER

      Before the Court is court reporter Belinda Baraka’s August 2, 2021 request

for additional time to file the reporter’s record in these appeals. We GRANT the

request and ORDER the reporter’s record filed by September 2, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE